Citation Nr: 1434964	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for asthma, to include as secondary to the service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to an initial evaluation in excess of 30 percent for nephropathy with hypertension during the period from July 19, 2009 to November 6, 2009.

4.  Entitlement to a rating in excess of 60 percent for nephropathy with hypertension beginning November 6, 2009.

5.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to February 28, 2011, and a rating in excess of 30 percent on and after February 28, 2011.

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to February 28, 2011 and a rating in excess of 30 percent on and after February 28, 2011.

8.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy, right upper extremity.

9.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy, left upper extremity.

10.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the St. Louis, Missouri, Regional Office (RO).  By a rating action in June 2009, the RO granted service connection for type II diabetes mellitus and assigned a 20 percent disability rating, effective December 17, 2007.  By a rating action in July 2009, the RO granted service connection for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, and peripheral neuropathy of the left upper extremity, each evaluated as 10 percent disabling, effective December 17, 2007.  By a rating action in November 2009, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea and service connection for asthma, both claimed as secondary to the service-connected diabetes mellitus.  

By a rating action in September 2010, the RO confirmed and continued the rating for the Veteran's diabetes mellitus, type II, peripheral neuropathy of the lower extremities, and peripheral neuropathy of the upper extremities.  Subsequently, a decision review officer's decision (DRO) in June 2011 granted service connection for erectile dysfunction, evaluated as 0 percent disabling, effective December 17, 2007; the RO also granted service connection for nephropathy with hypertension, and assigned a 30 percent rating, effective July 19, 2009.  That DRO decision increased the evaluation for diabetic peripheral neuropathy of the right and left lower extremities from 10 percent to 30 percent, effective February 28, 2011.  Because this award does not represent the highest possible rating available under the Rating Schedule for this disability and because the Veteran has not indicated that he is content with the new evaluation, his increased rating claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Subsequently, a decision review officer's decision (DRO) in February 2013 increased the evaluation for nephropathy with hypertension from 30 percent to 60 percent, effective November 6, 2009.  Because this award does not represent the highest possible rating available under the Rating Schedule for this disability and because the Veteran has not indicated that he is content with the new evaluation, his increased rating claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In a substantive appeal (VA Form 9), received in June 2011, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in a statement from his attorney, dated in July 2013, it was noted that the Veteran wished to cancel the request for a hearing and did not wish to reschedule another hearing.  Under these circumstances, the Board considers the request for a hearing to be withdrawn by the Veteran.  See 38 C.F.R. § 20.704(d).  

In July 2013, the Veteran's attorney submitted additional evidence directly to the Board along with a signed waiver of RO jurisdiction of those records, pursuant to 38 C.F.R. § 20.1304 (2013).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The issue of entitlement to service connection for asthma, to include as secondary to diabetes mellitus, type II, and service connection for sleep apnea, to include as secondary to diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to November 6, 2009, the Veteran's diabetic nephropathy was not manifested by constant albuminuria, a definite decrease in kidney function, and his diastolic blood pressure did not satisfy the criteria for a 40 percent rating.

2.  On and after November 6, 2009, the Veteran's diabetic nephropathy was not manifested by persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%, creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  

3.  The Veteran's diabetes mellitus requires the use of insulin and a restricted diet, but does not require the regulation of activities.  

4.  Prior to February 28, 2011, the Veteran's service-connected peripheral neuropathy of the right and left lower extremities were manifested by numbness, tingling, weakness, and decreased sensation, which more nearly approximates mild incomplete paralysis of the sciatic nerve and/or common peroneal nerves.  

5.  As of February 28, 2011, the Veteran's service-connected peripheral neuropathy of the right and left lower extremities were manifested by numbness, tingling, weakness, and decreased sensation, which more nearly approximates moderate incomplete paralysis of the common peroneal nerve.  

6.  Prior to February 28, 2011, peripheral neuropathy of the right upper extremity (major) was manifested by neuralgia or mild incomplete paralysis of the median nerve and thereafter by moderate incomplete paralysis of the median nerve.  

7.  Prior to March 25, 2013, peripheral neuropathy of the left upper extremity was manifested by neuralgia or mild incomplete paralysis of the median nerve and thereafter by moderate incomplete paralysis of the median nerve.   

8.  Erectile dysfunction is manifested by impotency, but without visible deformity of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for diabetic nephropathy with hypertension, from July 19, 2009 to November 5, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, DC 7541 (2013).  

2.  The criteria for a rating higher than 60 percent for diabetic nephropathy with hypertension from November 6, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, DC 7541 (2013).  


3.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).  

4.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to February 28, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2013).  

5.  The criteria for an evaluation in excess of 30 percent for peripheral neuropathy of the right lower extremity, from February 28, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2013).  

6.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to February 28, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2013).  

7.  The criteria for an evaluation in excess of 30 percent for peripheral neuropathy of the left lower extremity, from February 28, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2013).  

8.  Prior to February 28, 2011, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity (major) were not met; thereafter the criteria for a 30 percent rating for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 4.124a, Diagnostic Code 8515 (2013).  

9.  Prior to March 25, 2013, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity (minor) were not met; thereafter the criteria for a 20 percent rating for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 4.124a, Diagnostic Code 8515 (2013).  

10.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 4.115B, DC 7522 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in January 2009, August 2009, and April 2010 from the RO to the Veteran which were issued prior to the RO decisions in June 2009, July 2009, November 2009, and June 2011, respectively.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal. It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice. 

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the claims at issue.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating the disabilities at issue have been made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claims.  Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The records reflect that the Veteran served on active duty from November 1964 to October 1968; he was awarded the National Defense Service Medal, the Vietnam Service Medal with 1 Bronze Service Star, and the Republic of Vietnam Campaign Medal.  

The Veteran's initial claim for service connection (VA Form 21-526) was received in December 2008.  Submitted in support of the claim were VA progress notes dated from October 1998 to May 2009.  A treatment note dated May 26, 1999 reflects a diagnosis of diabetes mellitus, new diagnosis.  He was provided information regarding his diet; physical activity and exercise were encouraged.  A primary care note in May 2000 reported that the diabetes mellitus was in fairly good control.  An EMG report dated in May 2004 reported findings of mild axonal sensorimotor neuropathy, which is most likely secondary to poorly controlled diabetes.  A November 2005 progress note reflect an assessment of diabetes mellitus, better control than before; the Veteran was advised to work on losing weight.  During a clinical visit in April 2007, it was noted that the Veteran was out of insulin for some time just started back on it.  The Veteran was instructed to continue his medication and diet; he was also instructed to return to the clinic in 3 months.  An August 2007 progress note indicates that the Veteran was seen for recent onset of numbness in the right lower extremity and left side of the face for several months.  The Veteran also reported that the right leg tends to give out despite the use of a cane.  The assessment was paresthesia which may be diabetes mellitus neuropathy or remote cerebral vascular accident; morbid obesity; diabetes mellitus, type II, not controlled; hypertension and gilbert's disease.  In December 2008, the Veteran was seen in urgent care for complaints of increased thirst and urination.  In May 2009, the Veteran began receiving insulin injections.  

By a rating action, the RO granted service connection for diabetes mellitus, type II, associated with herbicide exposure; a 20 percent disability rating was assigned, effective December 17, 2007.  

The Veteran was afforded a VA examination in July 2009.  It was noted that diabetes mellitus was diagnosed 15 years ago, and the Veteran was currently insulin-dependent.  It was also noted that the Veteran developed a gradual onset of erectile dysfunction without medications about the year 2000; he was given Viagra, which was effective for a time, but the past 2 years Viagra or Cialis, in conjunction with a pump, is no longer effective and vaginal penetration and ejaculation are no longer possible.  The Veteran denied renal dysfunction, but his VA clinic record indicates elevated microalbumin in the urine and it would appear that early nephropathy was being experienced.  The Veteran complained of lethargy and weakness; however, his weight has been stable the last year, he does not have anorexia, he has a poor urine stream at times, and urinates every 2 hours during the daytime and 2 to 3 times during the night.  The Veteran also reported that he experiences some hesitancy and post micturition dribbling, but does not require absorbent pads in his underclothes.  He has had no surgery on the urinary tract, has not had recurrent urinary infections, renal or bladder stones, nephritis, hospitalization for urinary tract disease, or neoplasm.  He does not require catheterizations, dilatations, drainage procedures, special diet except for his diabetic needs, and his medications now include no specific medications relative to his urinary tract.  

Examination of the genitalia revealed the absence of the left testicle surgically removed at the time of a hernia repair.  The right testicle was normal in size and turgor.  The penis was circumcised and straight and adequately developed, and there was no evidence of hernia.  A rectal inspection revealed no abnormalities externally, and a digital rectal examination 2 months ago done by the examiner revealed no abnormalities about the anal canal or the prostate gland.  The peripheral pulses, both upper and lower extremities, were palpable.  There was no fistula.  Other residuals of genitourinary disease were not found.  The diagnosis was erectile dysfunction, at least as likely as not secondary to longstanding diabetes mellitus 2, now insulin-dependent.  

The Veteran was also afforded a peripheral nerves examination in July 2009.  It was noted that the Veteran had noticed numbness, burning and tingling of his feet and fingers, starting as remotely as 10 years ago, but much worse the last 2 years.  Recently, he did not feel a laceration that occurred on his right foot due to the numbness.  He also was not able to detect the insertion of a needle for a local anesthetic for toe surgery.  The symptoms were continuous, although the Veteran stated that walking may worsen them slightly.  He denied any specific flare-ups or any circumstances which increase these symptoms.  He was not currently receiving any treatment for his neuropathy, he had both paresthesias and dysesthesias and, with respect to his daily activities, his walking was impaired.  His mobility was decreased and the dexterity in his hands was only mildly impaired.  The specific nerves involved were the sensory nerves of the upper and lower extremities.  An EMG study done in May 2004 showed upper and lower extremity abnormalities, mild axonal sensory motor neuropathy, most likely secondary to poorly controlled diabetes mellitus.  

Examination revealed the deep tendon reflexes to be 2/5 and equal bilaterally.  The cranial nerves and the Romberg test were both within normal limits.  Sensory examination revealed an increase in sensation at the wrists, extending to the tips of the fingers, and an increase in sensation in the upper calf bilaterally extending to the tips of the toes.  There was some unevenness of the Veteran's interpretation of sensory examination, but it is the examiner's opinion that the Veteran does have peripheral sensory neuropathy.  There was no paralysis or neuralgia except that which is caused by the peripheral sensory neuropathy.  There was no muscle wasting or atrophy.  No joint was affected, nor is joint motion affected.  The pertinent diagnosis was peripheral sensory neuropathy, both upper and lower extremities as described.  The examiner stated that the neuropathy is at least as likely as not due to diabetes mellitus II, insulin dependent.  

A July 2009 rating decision granted service connection for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, and peripheral neuropathy of the left lower extremity, each evaluated as 10 percent disabling, effective December 17, 2007.  

In an addendum to the above medical examination, dated in August 2009, the VA examiner sated that it was his opinion that it is at least as likely as not that the Veteran's diabetes mellitus, type II, is the primary cause of his erectile dysfunction; and, the erectile dysfunction can occur even prior to a diagnosis of over diabetes due to developing glucose intolerance.  Therefore, it was his opinion that the Veteran's diabetes mellitus is at least as likely as not the primary cause of his erectile dysfunction.  

The Veteran was afforded a VA examination in October 2009.  It was noted that hypertension was diagnosed around 1995, and he has been taking antihypertensive medicines since that time; he was currently taking Lisinopril and hydrochlorothiazide with less than good control of his hypertension.  His last clinic blood pressure reading on September 23, 2009 was 170/100.  The Veteran does not have any side effects from his current antihypertensive regimen.  On examination, blood pressure readings were 160/85, 160/85, and 170/100 on 3 occasions.  Examination of the heart revealed no evidence of enlargement.  The rate was somewhat rapid, and murmurs, thrills and clicks were not appreciated.  No bruits were heard in the neck.  The chest was clear to percussion and auscultation.  The Veteran had no evidence of congestive heart failure, no hepatomegaly.  He had 1 to 2+ tibial edema pretibially, believed to be related to his obesity, and not his cardiovascular status.  The foot pulses were not palpable.  The Veteran had swelling about his ankles with some trophic skin changes, which in the opinion of the examiner is at least as likely as not the cause of pulse not being palpable.  The diagnosis was hypertension, essential.  The examiner opined that the Veteran at least as likely as not has diabetic nephropathy, early.  His only symptoms are lethargy and weakness.  The examiner also opined that it is at least as likely as not that the Veteran's hypertension, beginning more than 15 years ago, was essential hypertension.  The examiner noted that, now that his renal function has been found to show early signs of abnormality, nephropathy, it was his opinion that it is as least as likely as not that his service-connected diabetes mellitus, insulin-dependent, longstanding, is now aggravating his hypertension.  This aggravation then would be considered secondary hypertension superimposed on the previous essential hypertension.  

An examination for evaluation of the genitourinary system was also conducted in October 2009.  It was noted that diabetes mellitus was diagnosed between 1980 and 1985, and the Veteran has been insulin dependent since the year 2000.  At a microalbumin of urine study in June 1009, the test showed elevation of the random microalbumin to 161 with normal values being 0 to 29, and the microalbumin/creatinine was 79, with normal values of 0 to 29.  At the same study, his BUN was 28 and his creatinine was 1.2.  Both of these values are normal.  The examiner stated that on can infer from the elevation of the microalbumin study, that in a patient with longstanding diabetes mellitus type 2, now insulin dependent, that this indicates a very early renal failure, at least as likely as not secondary to this Veteran's diabetes mellitus.  It was noted that the Veteran does complain of lethargy and weakness, but he has gained 30 pounds of weight the last year.  His urine stream is fair, with no hesitancy in starting the stream, but with considerable dribbling at the end of the stream.  It was noted that the Veteran was taking Hytrin for benign prostatic hypertrophy.  He urinates every hour during the daytime, and has nocturia 3 to 4 times a night.  For the Veteran's post micturition dribbling, he uses no pad although he has considered it.  The Veteran has not had any urinary tract surgery, does have sexual impotence, does not have recurrent urinary tract infections, kidney or bladder stones, acute nephritis, and has not been hospitalized for urinary tract disease.  There is no neoplasm.  The Veteran required no hospitalizations, dilatations, or drainage procedures, his diet was a general diabetes-type diet, and the only medicine he uses for his urinary tract is Hytrin for his benign prostatic hypertrophy.  He does not have invasive or noninvasive procedures.  The Veteran worked in building maintenance prior to his retirement 11 years ago which was necessitated because of frequent lung infections in association with his asthma.  The Veteran is not on dialysis but he does have erectile dysfunction.  He has not had trauma or surgery affecting his urinary tract, and he has systemic diabetes mellitus, at least as likely as not the cause of his impotence, and the cause of his early renal failure.  It was noted that the Veteran's last satisfactory intercourse was 3 years ago with the help of a pump and Viagra, but since that time, despite the use of alprostadil urethral, he is unable to perform sexually.  

On examination, it was noted that the Veteran was well developed, but grossly overweight at 327 pounds.  Blood pressure readings were 160/85, 160/85, and 170/100 on 3 occasions.  His gait was hesitant with a slight limp to the right, and he required a walker with wheels in order to safely ambulate.  Cardiovascular examination was normal.  The left testicle was absent surgically.  The penis was well developed, straight and circumcised.  The right testicle was normal in size and turgor.  The rectal examination revealed the external oral orifice to be normal, the anal sphincter tone was normal, and the prostate gland was 2+, soft, and nonnodular.  Neurological examination revealed deep tendon reflexes to be 1 to 2/5 and equal bilaterally.  Sensory examination revealed a decrease in sensation beginning at the wrists and the upper calves and extending to the tips of the fingers and toes respectively.  The Romberg test was normal and cranial nerves II through XII were intact.  There was no fistula, there was no testicular atrophy, and there was no residual of any other urinary tract disease.  The pertinent diagnoses were early renal failure as manifested by elevation of the microalbumin study; however, currently the Veteran does not have any symptoms relative to nephropathy with the exception of lethargy and weakness generally.  He was also diagnosed with hypertension originally essential, but his developing nephropathy makes it at least as likely as not to be aggravated by developing diabetes.  

Received in September 2010 were progress notes dated from October 2009 to September 2010.  These records show that the Veteran received follow up evaluation for his diabetes mellitus, hypertension and foot care.  During a clinical visit in August 2010, the Veteran was instructed to continue home insulin and ADA diet.  Blood pressure readings ranged from 137/84 to 149/91.  

Of record is the report of an EMG study, performed in February 2011, the findings of which were determined to be most consistent with peripheral neuropathy.  It was noted that the Veteran was right handed and was being seen for evaluation of bilateral foot and hand numbness and right hip numbness.  The Veteran reported that he has developed a numb and tingling sensation in the fingers of both hands for the past several years.  Motor examination revealed mild weakness of the finger abductors and extensors, otherwise strength was 5/5 throughout.  Deep tendon reflexes were absent and plantar responses flexor bilaterally.  Sensory examination revealed loss of pin sensation distal to the knees and mid forearms, loss of cold sensation distal to the mid shins, loss of vibratory sensation distal to the mid shins and reduced touch sensation in the dorsums of the feet.  The examiner noted that the findings were consistent with a mixed axonal greater than demyelinating sensory motor peripheral neuropathy of at least moderate severity, and would be consistent with a diabetic neuropathy, although other etiologies must be considered.  The examiner stated that the Veteran's peripheral neuropathy is likely due to diabetes mellitus although other etiologies must be considered, including Vitamin B12 deficiency, thyroid disease and paraproteinemia.  

The Veteran was afforded a VA examination in February 2011 for evaluation of his diabetes mellitus.  It was noted that the Veteran had poorly controlled type II diabetes mellitus.  He stated that he has been diabetic for many years and was borderline prior to the diagnosis, and is insulin-dependent.  It was noted that his course of treatment includes taking Insulin more than once daily.  It was noted that the Veteran was diagnosed with hypertension in 1997.  There was no history of diabetes related hospitalization or surgery, pancreatic trauma, or diabetes related neoplasm.  It was noted that continuous medication is required for control of hypertension.  No episodes of hypoglycemia reactions or ketoacidosis were noted.  The Veteran was instructed to follow a restricted or special diet.  The Veteran is not restricted in ability to perform strenuous activities.  

On examination, blood pressure readings were 140/90, 140/90, and 140/90; he weighed 310 pounds.  There was decreased vibration and pinprick in the right upper extremity involving the posterior hand.  The left upper extremity was normal.  There was decreased vibration in the right lower extremity as well as the left lower extremity; the nerve involved was the deep peroneal and sural nerve.  Muscle tone was normal, and there was no muscle atrophy.  The pertinent diagnoses were type 2 diabetes mellitus, diabetic peripheral neuropathy, and essential hypertension.  

On the occasion of a peripheral nerves examination in February 2011, the Veteran stated that he has had worsening of the peripheral neuropathy in his lower extremity and now has involvement of the upper thighs and hands.  He has lost the left great toe due to infection.  He uses a cane or walker for balance and stability.  The Veteran reported numbness and paresthesias in the right thigh and both lower extremities.  The Veteran also reported weakness in both hands.  Examination revealed decreased vibration in the medial, radial and ulnar nerve of the right upper extremity.  He had decreased pinprick in the posterior hand.  The left upper extremity was normal.  There was decreased sensation in the deep peroneal and sural nerve in the lower extremities.  Absent pinprick in the dorsal foot.  Motor examination revealed elbow flexion and extension of 5/5; wrist flexion and extension were also 5/5.  Finger flexion, finger abduction and thumb opposition were 4/4.  Motor examination in the lower extremities was 5/5.  Muscle tone was normal, and there was no muscle atrophy.  It was noted that he had balance problems due to numbness in his feet.  The pertinent diagnosis was diabetic peripheral neuropathy of all extremities.  No paralysis was noted.  Numbness of his feet and mobility problems are related to diabetic peripheral neuropathy.  

The Veteran was afforded another VA examination for evaluation of his diabetes mellitus in March 2013.  It was noted that the Veteran's diabetes mellitus is managed by restricted diet and prescribed insulin more than 1 injection per day; he did not require regulations of his activities as part of medical management of his diabetes mellitus.  It was noted that the Veteran visits his diabetic care provider less than 2 times per month.  He had not had any hospitalizations due to episodes of ketoacidosis or hypoglycemic reactions.  He had not had any episodes of hyperglycemia requiring hospitalizations over the past 12 months.  The Veteran does not have progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  Complications of diabetes mellitus include diabetic peripheral neuropathy.  It was noted that the Veteran has erectile dysfunction which is at least as likely as not due to his diabetes mellitus.  He has also had amputation of the left great toe secondary to infection.  

It was noted that the Veteran has had gradual onset of numbness of both hands and both feet with feelings of being cold or electricity.  Over the past 5 years, he has used a cane or walker.  Even so, he reported falling about 4 times over the last month.  He was taking gabapentin for the symptoms.  It was noted that the Veteran has moderate constant pain in the right and left upper extremity.  He had moderate intermittent pain in the lower extremities.  There were moderate paresthesias and dysesthesias in the upper and lower extremities.  He also had numbness in all extremities.  Elbow flexion was 4/5 in the right and left.  Extension was 4/5 in both elbows.  Wrist strength, flexion and extension, was 4/5.  Grip strength was 4/5 in both extremities.  Flexion and extension in both knees was 4/5.  Plantar flexion and dorsiflexion.  Deep tendon reflexes in the biceps, triceps, brachioradialis, and the knees were 2+.  Light touch/monofilament testing was normal in both shoulders; decreased in the inner/outer forearm.  Light touch test was absent in the hand/fingers, normal in the knee/thigh, absent in the foot/toes, and decreased in the ankle/lower leg.  Position sense was absent in the lower extremities, but decreased in the upper extremities.  Vibration sense was absent in the lower extremities, but decreased in the upper extremities.  Cold sensation was absent in the extremities.  No muscle atrophy was noted.  It was noted that the Veteran had loss of hair, smooth skin, and brownish discoloration of both lower legs.  The examiner noted that the Veteran does have upper extremity diabetic peripheral neuropathy.  The nerve affected is the radial nerve.  He had moderate incomplete paralysis of the right and left radial nerve.  He also had moderate incomplete paralysis of the right and left median nerve, as well as moderate incomplete paralysis of the ulnar nerve.  The examiner noted that the Veteran had moderate incomplete paralysis of the sciatic nerve of the right and left lower extremities; and, he had moderate incomplete paralysis of the right and left femoral nerve.  No scars were noted.  The examiner noted that EMG studies revealed motor sensory deficits consistent with generalized sensory-motor neuropathy, document on his EMG-NCS study from May 28, 2004 to February 28, 2011.  The diagnosis is peripheral neuropathy, diabetic.  The examiner further stated that, because of this condition, the Veteran has reduced dexterity that affects the use of his hands; he also has poor balance that requires use of a walker or scooter when he is outside of the house.  

The Veteran was also afforded an examination for evaluation of his kidney condition in March 2013.  It was noted that the Veteran currently suffers from diabetic nephropathy.  Over the past several years, the Veteran has exhibited a gradual increase in this serum creatinine, with intermittent decrease in estimated GFR.  These changes are mild and have not risen to the level of causing symptoms or requiring dialysis.  They are almost certainly due to poorly controlled diabetes.  It was noted that the Veteran is treated with Lisinopril.  The Veteran does not require dialysis.  The Veteran had never had kidney, ureteral or bladder calculi.  He has not required any treatment for recurrent stone formation in the kidney, ureter or bladder.  He does not have any symptoms due to urolithiasis.  He does not have any symptoms of urinary tract or kidney infections.  The Veteran has not had a kidney transplant or removal.  The Veteran does not have any benign or malignant neoplasm or metastases.  Laboratory studies revealed BUN 24, creatinine 1.55, and EGFR 44.9.  The examiner has diabetic nephropathy, but his most recent values have not impaired renal function to the point associated with dialysis or impaired renal function.  

A VA examination was also conducted for evaluation of the male reproductive system in March 2013.  It was noted that the Veteran has erectile dysfunction and a small right hydrocele.  The Veteran is not currently taking any medications for his erectile dysfunction.  It was noted that the Veteran has a voiding dysfunction caused by benign prostatic hypertrophy.  He does not require the wearing of absorbent material.  He has daytime voiding interval between 1 and 2 hours, and nighttime awakening to void 3 to 4 times.  It was noted that the Veteran has hesitancy, slow or weak stream, and decreased force of stream.  The Veteran does not have a history of recurrent symptomatic urinary tract or kidney infections.  The examiner noted that the Veteran has erectile dysfunction due to his diabetic neuropathy.  He noted that the Veteran is not able to achieve an erection.  On examination, it was noted that the penis was normal.  The left testicle was absent; there was a 3 cm mass on the right testicle.  The epididymis was normal.  

The Veteran had partial amputation of the left first toe.  After accidently cutting his first left toe, it would not heal and became infected.  He had a partial amputation of the left first toe on September 29, 2010.  Because of the small size of the amputation, it has had minimal impact on walking.  He had amputation of the left great toe without removal of the metatarsal head.  The Veteran uses a can and a walker.  The examiner noted that the amputation of the left great toe does not have any impact on the Veteran's ability to work.  The examiner noted that the sensory and motor deficits are at least as likely as not to have been caused by the service-connected diabetic peripheral neuropathy.  The examiner stated that the claimed condition was at least as likely as not incurred in or caused by the claimed inservice injury, event or illness.  The examiner sated that EMG and NCS studies have shown mixed sensory and motor abnormalities consistent with both a diabetic peripheral neuropathy and a right lumbosacral radiculopathy.  Nonetheless, all of his findings on physical examination affect both the right and left sides rather than just the right side.  

Received in July 2013 were VA progress notes dated from January 1995 to March 2013, which show that the Veteran received ongoing clinical attention and treatment for diabetes mellitus, hypertension, impotence, and a diabetic foot ulcer.  In April 2007, the Veteran was diagnosed with hypoglycemia and dizziness.  The Veteran was seen in December 2008 for increased thirst and urination; it was noted that he had not seen a provider in one year and some of his medications had expired.  During a primary care visit in November 2009, the Veteran complained of feeling dizzy, generalized weakness, and just feeling weird.  He had blood pressure readings ranging from 97/54 to 100/70.  The examiner noted that the Veteran had relatively low blood pressure with orthostatic symptoms and mild increase of BUN and creatinine.  When seen in September 2010, it was noted that the Veteran had uncontrolled type II diabetes mellitus and a large left great toe diabetic foot ulceration.  During a clinical visit in March 2013, the Veteran sated that his neuropathy was getting worse and has been falling due to sharp shooting pain.  He stated that he was taking gabapentin 2 times per day; however, the prescription is for 3 times per day.  He denied chest pain or shortness of breath with exertion or at rest.  On examination, blood pressure reading was 169/90.  Examination of the lower extremities revealed no edema.  The right and left feet had decreased sensation +1 pulse.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the time period the increased rating claim has been pending).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  Diabetic Nephropathy with hypertension.

The Veteran's diabetic nephropathy is rated under 38 C.F.R. § 4.115, DC 7541.  That diagnostic code provides that renal involvement in diabetes is rated as renal dysfunction.  The criteria applicable to renal dysfunction in 38 C.F.R. § 4.115a indicate that a noncompensable rating is warranted where there is albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted due to albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80mg percent; or, creatinine 4 to 8mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg percent; or, creatinine more than 8mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

Under 38 C.F.R. § 4.104 , DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominately 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or when systolic pressure is predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  A 60 percent rating requires diastolic pressure predominantly 130 or more.  

After careful review of the clinical findings, the Board finds that the above evidence reflects that the Veteran did not have symptoms more nearly approximating constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling between July 19, 2009 to November 5, 2009 and is therefore not entitled to a rating higher than 30 percent during this time period.  The Board concludes that the schedular criteria for a rating in excess of 30 percent for diabetic nephropathy are not met prior to November 6, 2009.  Significantly, while the evidence showed that the Veteran experienced symptoms of lethargy and weakness, he did not have constant albuminuria, and he did not have definite decrease in kidney function.  During a VA examination in October 2009, it was noted that, while the Veteran had a slight elevation of microalbumin, a microalbumin of urine study in June2009 revealed a BUN of 28 and creatinine of 1.2, both of which were normal.  Moreover, the Veteran's reported blood pressure readings during July 2009 to November 5, 2009, do not show diastolic pressure of 120 or more.  As such, a 40 percent rating is not warranted under the hypertension DC.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against a rating in excess of 30 percent prior to November 6, 2009.  

Moreover, from November 6, 2009, the Veteran has not had symptoms more nearly approximating persistent edema and albuminuria with BUN 40 to 80 or creating more than 8 or generalized poor health characterized by lethargy, weakness, anemia, weight loss, or limitation of exertion.  In fact, during the most recent VA examination in March 2013, laboratory study revealed a BUN level of 24 and creatinine of 1.55.  The examiner noted that while the Veteran has exhibited a gradual increase in his serum creatinine, with intermittent decrease in estimated GFR, these changes are mild and have not risen to the level of causing symptoms or requiring dialysis.  He is therefore not entitled to a rating higher than 60 percent from that date.  The Board has considered the Veteran's lay statements regarding his symptoms, but finds that the probative value of his general lay assertions are outweighed by that of the specific test findings of trained health care professionals with regard to the applicable criteria.  The preponderance of the evidence thus reflects that no higher rating is warranted for the Veteran's diabetic nephropathy for any time period during the appeal.  

B.  Diabetes mellitus, type II.

The Veteran's diabetes mellitus has been rated 20 percent disabling under VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.120, Diagnostic Code 7913.  According to Diagnostic Code 7913, a 20 percent evaluation is authorized when the diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is assigned when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions which require one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has reviewed the evidence of record and finds that the current evaluation of 20 percent under Diagnostic Code 7913 accurately reflects the extent of the Veteran's diabetes and that a higher rating is not warranted.  In order to be entitled to the next higher evaluation of 40 percent under Diagnostic Code 7913, the evidence must show that the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activity.  These criteria are conjunctive, meaning all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive requirement must be met in order for an increased rating to be assigned).  This is especially so where the criteria for the lesser rating contemplates 2 of the 3 criteria for the 40 percent rating.  

Based on the evidence of record, a higher disability rating in excess of 20 percent for the Veteran's diabetes mellitus is not warranted.  The evidence overall reflects that the Veteran's diabetes is adequately compensated by the 20 percent rating as he is shown to require insulin and restricted diet and oral hypoglycemics.  However, there is no indication that his treating physicians have regulated his activities due to his diabetes.  None of the medical records suggests any regulation or restriction of his activities based on his diabetes, aside from dietary restrictions.  In fact, during the February 2011 and March 2013 VA examinations, the examiners specifically answered no to the question of whether the Veteran was restricted in his ability to perform strenuous activities secondary to diabetes.  Nor is there evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Thus, the preponderance of the evidence is against the claim for a higher rating.  

In sum, with the exception of the disabilities that have been assigned separate ratings (which ratings are not decided herein), the Veteran's symptoms associated with his diabetes are contemplated in the current 20 percent disability rating.  Thus, a preponderance of the evidence is against a rating in excess of 20 percent.  As the preponderance of the evidence weighs against the claim, the benefit-of-the- doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b) (1).  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected diabetes has resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

C.  Peripheral neuropathy, upper extremities.

The service-connected peripheral neuropathy of the right and left upper extremities are each currently rated at 10 percent, under 38 C.F.R. § 4.124a, DC 8515.  Diagnostic Code 8515 relates to impairments of the median nerve and provides that a 10 percent disability evaluation is assigned for mild, incomplete paralysis of the median nerve of the minor or major hand.  A 20 percent evaluation is warranted for moderate, incomplete paralysis of the minor hand, and a 30 percent disability evaluation is contemplated for moderate, incomplete paralysis of the major hand.  A 40 percent evaluation is warranted for severe, incomplete paralysis of the minor hand, and a 50 percent evaluation is contemplated for severe, incomplete paralysis of the major hand.  A 60 percent evaluation is contemplated for complete paralysis of the minor hand, and a 70 percent evaluation is contemplated for complete paralysis of the major hand.  38 C.F.R. § 4.124a, DC 8515.  

Symptoms of complete paralysis of the median nerve include the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  Id.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  Id.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The Veteran in this case is right-handed.  (See, March 2013 VA Examination Report).  

Right upper extremity.

Prior to February 28, 2011, the Veteran's service-connected peripheral neuropathy of the upper extremities was found to be mild by EMG study in March 2004.  It was noted that the study showed mild sensory motor neuropathy.  On examination in July 2009, it was noted that there was no paralysis or neuralgia except that which was caused by peripheral sensory neuropathy.  However, the results of the EMG study in February 2011, reported a finding of peripheral neuropathy of at least moderate severity.  Moreover, a VA examination in February 2011 reported decreased vibration and pinprick in the medial, radial and ulnar nerve of the right upper extremity.  

In light of the above findings, the Board concludes that the findings show that a 10 percent rating for mild incomplete paralysis of the median nerve is warranted prior to February 28, 2011 and a 30 percent rating for moderate incomplete paralysis of the median nerve is warranted afterward.  The evidence does not support that there is severe or complete paralysis at any time or that other nerves were involved.  

Left upper extremity.

After a careful review of the evidence, and with consideration of the benefit of doubt doctrine, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to March 25, 2013, but finds that an increased (20 percent) rating is warranted from that date.  

Prior to February 28, 2011, the Veteran's service-connected peripheral neuropathy of the upper extremities was found to be mild by EMG study in March 2004.  It was noted that the study showed mild sensory motor neuropathy.  On examination in July 2009, it was noted that there was no paralysis or neuralgia except that which was caused by peripheral sensory neuropathy.  In addition, on VA examination in February 2011, sensory examination of the left upper extremity was reported to be normal.  Based on the aforementioned evidence, the Board finds that the preponderance of the evidence is against a finding in excess of 10 percent for moderate incomplete paralysis of the left median nerve under 38 C.F.R. § 4.124a, Codes 8515.  

From the March 25, 2013 date of a VA examination moderate peripheral neuropathy of the left upper extremity has been diagnosed.  Unlike the evidence prior to March 25, 2013, the recent evidence supports a finding of a moderate degree of peripheral neuropathy in the left upper extremity.  However, severe incomplete paralysis of the median nerve has not been shown (see report of March 2013 VA examination that found only moderate incomplete paralysis of the left upper extremity.  Hence, a rating in excess of 20 percent is not warranted.  

The Board has considered whether referral of these matters for consideration of an extraschedular rating is necessary.  However, the record does not show any symptoms/impairment not encompassed by the schedular criteria for the ratings assigned/being assigned.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  Notably, the Veteran has been assigned a total disability rating based on individual unemployability.  

Extraschedular consideration is not warranted for peripheral neuropathy of the bilateral upper extremities.  See Thun, 22 Vet. App. 111. The Veteran's complaints of sensory symptoms regarding his peripheral neuropathy are addressed in the rating, as explained above.  The rating schedule is adequate and no referral is required.  

D.  Peripheral neuropathy, lower extremities.

The service-connected peripheral neuropathy of the right and left lower extremities are each currently rated under 38 C.F.R. § 4.124a, DC 8521.  Under this Code section, a 10 percent rating is assigned for mild, incomplete paralysis of the external popliteal nerve (common peroneal).  A 20 percent rating is assigned for moderate paralysis; 30 percent for severe paralysis; and a 40 percent maximum rating is assigned for complete paralysis. 38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  Id.  

With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2013).  

Pertinent evidence dated prior to February 28, 2011, includes VA outpatient treatment records and the report of a July 2009 VA peripheral nerves examination, which shows in pertinent part that the Veteran's peripheral neuropathy of each lower extremity is manifested by subjective complaints of numbness and tingling in the lower extremities, with additional sense of diminished sensation in each leg from above the knee on down to the foot.  In October 2009, the Veteran was prescribed Gabapentin medication for his neuropathy, which appeared to produce good results in controlling his symptoms.  No muscle atrophy, or loss of muscle tone in either lower extremity was detected.  In July 2009, the examiner noted that joint motion was not affected.  

In consideration of the foregoing evidence, the Board concludes that the overall disability picture presented equates to not more than mild incomplete paralysis of the right and left external popliteal nerve (common peroneal), applying the criteria of Diagnostic Code 8521 for a 10 percent rating.  While there is diminished sensation in each lower extremity and foot, the Veteran remained capable of ambulation and no muscle atrophy was noted on examination.  No significant impact on his occupational capacity due to the neuropathic complications affecting his lower extremities was demonstrated.  As such, the constellation of disabling symptomatology associated with peripheral neuropathy of each affected limb does not more closely approximate the criteria for a 10 percent evaluation under Diagnostic Code 8521.  That part of the claim for a rating increase above 10 percent for peripheral neuropathy of the right lower extremity prior to February 28, 2011, and peripheral neuropathy of the left lower extremity prior to February 28, 2011, is therefore denied.  

The clinical evidence includes a VA medical examination, conducted in February 28, 2011, which indicates that the Veteran's bilateral peripheral neuropathy of the lower extremities had undergone a significant increase in its severity.  The examination demonstrated that the peripheral neuropathy of the Veteran's right and left lower extremities was manifested by subjective complaints of paresthesias and dysthesias affected both legs, decreased sensory perception, decreased vibration sensation, and decreased pinprick.  In addition, the evidence included the report of an EMG study, performed in February 2011, which reported findings consistent with a mixed axonal greater than demyelinating sensory motor peripheral neuropathy of at least moderate severity.  

In consideration of the foregoing evidence, the Board concludes that the overall disability picture presented equates to not more than moderate incomplete paralysis of the right and left external popliteal nerve (common peroneal), applying the criteria of Diagnostic Code 8521.  Consequently, the Board finds that the symptomatology associated with peripheral neuropathy of each lower limb warrants no more than the 30 percent rating currently assigned.  38 C.F.R. § 4.7 (2013).  Any doubt in this regard is to be resolved in favor of the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As the objective clinical evidence does not demonstrate that the Veteran's bilateral peripheral neuropathy of either lower extremity is manifested by complete paralysis of the external popliteal nerve (common peroneal), with foot drop and slight droop of first phalanges of all toes, an inability to dorsiflex the foot, loss of the ability to extend (dorsiflex) the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction, and anesthesia covering the entire dorsum of foot and toes, assignment of the next higher evaluation of 40 percent is not warranted.  While acknowledging the disabling symptoms, the Board finds that they do not provide a basis for assignment of an evaluation greater than 30 percent for peripheral neuropathy of either lower extremity.  

E.  Erectile dysfunction.

The Veteran's erectile dysfunction is considered part of the diabetic process under DC 7913, and rated as noncompensably disabling.  A compensable rating is desired.  

Erectile dysfunction is rated analogously under DC 7522 for "deformity of the penis with loss of erectile power."  38 C.F.R. § 4.115b, DC 7522.  A 20 percent evaluation is the only rating assignable under this diagnostic code.  In order to be assigned a 20 percent evaluation, two distinct elements are required: the Veteran must have a penile deformity and there must be evidence of loss of erectile power.  Id.  In every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Here, the evidence does not indicate, nor does the Veteran contend, that he has any deformity of the penis.  While there is evidence of loss of erectile power, without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  The weight of the evidence is against the claim and a compensable schedular rating for erectile dysfunction is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2013).  


ORDER

Entitlement to an initial rating higher than 30 percent for diabetic nephropathy from July 19, 2009 to November 5, 2009 is denied.  

Entitlement to a rating in excess of 60 percent for diabetic nephropathy from November 6, 2009 is denied.  

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.  

Entitlement to an initial rating in excess of 10 percent, for peripheral neuropathy of the right upper extremity, prior to February 28, 2011, is denied.  

A 30 percent evaluation, and no higher, for peripheral neuropathy of the right upper extremity from February 28, 2011, is granted.  

Entitlement to an initial rating in excess of 10 percent, for peripheral neuropathy of the left upper extremity, prior to March 25, 2013, is denied.  

A 20 percent evaluation, and no higher, for peripheral neuropathy of the left upper extremity from March 25, 2013 is granted.  

Entitlement to an initial rating in excess of 10 percent, for peripheral neuropathy of the right lower extremity, prior to February 28, 2011, is denied.  


Entitlement to a rating in excess of 30 percent, for peripheral neuropathy of the right lower extremity, from February 28, 2011, is denied.  

Entitlement to an initial rating in excess of 10 percent, for peripheral neuropathy of the left lower extremity, prior to February 28, 2011, is denied.  

Entitlement to a rating in excess of 30 percent, for peripheral neuropathy of the left lower extremity, from February 28, 2011, is denied.  

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.  


REMAND

The Veteran essentially contends that he suffers from asthma and obstructive sleep apnea, both of which developed as a result of his diabetes mellitus.  The Veteran maintains that study show that asthma is more prevalent in people who suffer from diabetes mellitus.  He also maintains that he never had problems with sleep apnea before service or before being diagnosed with diabetes mellitus.  

As noted above, the VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

As noted above, the Veteran is service connected for diabetes mellitus, type II.  VA progress notes, dated from June 1997 through March 2013 show that the Veteran has received ongoing clinical evaluation and treatment for obstructive sleep apnea and asthma.  Among these records is the report of a sleep study performed in June 1997, the findings of which revealed abnormal polysomnogram demonstrating the presence of moderate obstructive sleep apnea and ab normal sleep architecture with reduced REM latency; it was noted that the etiology of the reduced REM latency was uncertain.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c) (4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, no VA examination has been conducted which comprehensively addresses the issues of whether the Veteran's currently diagnosed asthma and obstructive sleep apnea are secondary to diabetes mellitus Type II.  Based on the evidence currently on file, the Board believes that the threshold requirements discussed in McLendon are arguably met with respect to these service connection claims, warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c) (4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the claims folder.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (i); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his asthma and sleep apnea since March 2013.  After the Veteran has signed the appropriate releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. If VA cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any sleep apnea that may be present. The claims file and Virtual VA eFolder must be made available to the examiner.  Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any sleep apnea is proximately due to or chronically aggravated by the Veteran's service-connected diabetes mellitus.  A complete rationale for all opinions expressed must be provided.  

3.  The RO should schedule the Veteran for an examination to determine the nature and etiology of his asthma.  The claims folder, including a copy of this remand, should be made available to the examiner in conjunction with the examination.  All necessary tests should be conducted.  If asthma is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's asthma is proximately due to or chronically aggravated by the Veteran's service-connected diabetes mellitus.  A complete rationale for all opinions expressed must be provided.  

4.  The AOJ should ensure that all requested actions have been accomplished. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations. If any benefit sought is not granted, both the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations. The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order. No action is required of the Veteran until he receives further notice. The purposes of this remand are to further develop the record and to afford the Veteran due process of law. By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


